Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is a non-final office action on the merits. Claims 1-20 are pending and rejected.

Claims Interpretation
3.	Claim 1 is objected to because of the following informalities:     
The pre-amble for claim 1 appears to continue through to “the method comprises:” is this the intent or does applicant intend a smaller pre-amble such as … “A method of controlling display layout of content on a display;” for the purpose of examination the pre-amble includes all content through “the method comprises” thus some content may not be given patentable weight.

4.	Claim 19 is similar to claim 1 with the extended pre-amble. Claim 12 does not contain an extended pre-amble.
Appropriate correction is required if the applicant intends for a preamble similar to claim 12. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

6.	Claims 1, 12, 19 (independent and claim 2, contain “the referring source”. While claim 2 essentially clarifies the “referring source” as an originally filed claim, the examiner cannot find support for “referring source” in the specification. Applicant should clarify the concept of referring source such that it is worded consistent with the specification as otherwise it does not enable the usage of the instant invention. For the purpose of examination, “referral source” is generally interpreted to be the source of advertising. 

7.	Claims 1, 12, 19 further “identifying a referring source” “determining based on the referring source” “by adapting at least one of the display layout and the display design features. “ Here applicant claims lack an algorithm and merely conclude that one should determine for example without explaining 

8.	Claims 1, 12, and 19 contain “template parameters”, however, there is no support for the template itself. In 0088 of applicant specification “the selected template may include … “However, there is not specific definition of template parameters or template much less how to select a template.

9.	Claims 1, 12, 19 contain “display design features”, there is no support for display design in the specification. The examiner finds display and design in separate portions of the spec. For example 0060-64 contains design and 0065 contains display as does 0059 but, not together in such a manner as to support the term “display design features”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 12 and 19 contain the limitation “the content displaying application”  This limitation is a “nonce” type term because it has no particular structural meaning, this … invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




This portion of the claim is confusing, adapting… by adapting. What is adapted and under what conditions and what is the criteria for the adapting. 

12.	Claims 1, 12 and 19 use the term “potentially” to describe different display design features… Potentially is not clearly a required feature, is it required or is it not required. 
Claims 1, 12 and 19 use the term “the display design features”. There is no antecedent basis for the limitation. While “potentially different display design features”, are these the same as “the different display design features” or are these different elements. Correction is required.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 a(2) as being anticipated by 
Herz 20010014868

As per claims 1, 12 and 19 Herz discloses; A method of controlling display layout of content on a display, the content is being displayed by a content displaying application,  wherein the content 
each of which is based on different template parameters, (0257)
wherein each alternative display has potentially different display design features or a different display layout determined based on respective template parameters; (0257)
the method comprises:  (the pre-amble which has minimal weight ends) in real-time, (0253)
displaying content to a user, (0027)
comprising: identifying a referring source from which the user was directed to the content 
displaying application;  (0260)
determining, based on the referring source, 
(no support for referring source, but it’s the advertising source 0260)
a specific template parameter for the user;
(0257)
and sending an instruction to the content displaying application to display content to the user using the specific template parameter,  
(0253)
whereby adapting the display provided by the content displaying application to the user based on the referring source by adapting at least one of the display layout and the display design features.  (0260)





As per claim 2, Herz discloses;
The method of Claim 1, wherein the referring source is one of: a traffic partner, a web site, and a search engine.   (0260)

As per claims 3, Herz discloses
The method of Claim 1, wherein said determining the specific template parameter is further based on at least one of: a time of day, a day of week and a geographical location of the user.  
(0170)

As per claim 13, Herz discloses  The system of Claim 12, wherein the specific template parameter is determined based on at least one of a time of day, a day of week, a past browsing behavior of the user, and a geographical location of the user.  
(0170)

As per claim 4, Herz discloses The method of Claim 1, wherein said determining the specific template parameter is further based on past browsing behavior of the user.  
(0252)

As per claim 5, Herez discloses The method of Claim 1 further comprising, displaying the content in accordance with the modified content displayed layout.  (0252)


As per claim 6, Herz discloses The method of Claim 2 wherein the content display layout is used in place of a previous content display layout.  
Display(0252)


As per claim 7, 15,20 Herz discloses;
The method of Claim 1, wherein the instruction to modify content display layout comprises an instruction to at least one of: modifying a size of a content element, and modifying placement of a content element.  (0250)

As per claims 9, 17 Herz discloses;
The method of Claim 1, wherein the instruction to modify content display layout comprises an instruction to remove from the display a content element.  (0259)

As per claims 10, 18, Herz discloses;
The method of Claim 1, wherein the content is displayed on a web page.   (0290)

As per claim 11 Herz discloses; The method of Claim 1, wherein the content is displayed on a web page of a content owner and includes content element owned by an entity other than the content owner.   (0290)

As per claim 14, Herz discloses; The system of Claim 12 further comprising the content displaying application.  (0251)


As per claims 8, 16 Dillard discloses; The method of Claim 1, wherein the instruction to modify content display layout comprises an instruction to at least one of: modifying a body text attribute of a content element, and modifying a heading attribute of a content element.  Dillard(0131)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698